PER CURIAM.
We find no abuse of discretion in the trial court’s award of permanent periodic alimony. However, the final judgment improperly requires the payment of alimony “until further order of the court.” Permanent periodic alimony terminates on the death of either spouse or the remarriage of the receiving spouse. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). Because the error can be corrected without a reversal, we modify the final judgment to require payment of alimony until the death of either party or the remarriage of the former wife. Hunt v. Hunt, 481 So.2d 995 (Fla. 5th DCA 1986); Gold v. Gold, 417 So.2d 1076 (Fla. 3d DCA 1982).
Affirmed as modified.
BOOTH, JOANOS and PADOVANO, JJ., concur.